Electronically Filed
                                                        Supreme Court
                                                        SCWC-29979
                                                        06-AUG-2012
                                                        11:16 AM
                           NO. SCWC-29979


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                vs.


     KELII J.B. ACASIA, JR., Petitioner/Defendant-Appellant,

                 and BENJAMIN I. PADA, Defendant.

                (ICA NO. 29979; CR. NO. 08-1-0774)


-----------------------------------------------------------------
         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                vs.


                 KELII BRADY JR. JUAN BALAI ACASIA,

                  Petitioner/Defendant-Appellant.

                 (ICA NO. 30042; CR. NO. 06-1-0761)



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
    and Circuit Judge Chang, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant’s application for writ
of certiorari filed on June 21, 2012, is hereby rejected.
          DATED:   Honolulu, Hawai'i, August 6, 2012.
Shawn A. Luiz                      /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna 


                                   /s/ Gary W.B. Chang